Citation Nr: 0930715	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  08-06 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable disability rating for left-sided 
hydrocele and varicocele, and right epididymal cyst.


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the San 
Diego, California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed and continued a 
noncompensable disability rating for left-sided hydrocele and 
varicocele, and right epididymal cyst, and denied the 
Veteran's request to reopen his previously denied claim for a 
psychiatric disorder to include posttraumatic stress 
disorder.  The Veteran submitted a notice of disagreement 
with the noncompensable disability rating for left-sided 
hydrocele and varicocele, and right epididymal cyst, in July 
2007 and perfected his appeal in March 2008.  During the 
pendency of the appeal the Veteran moved.  The Detroit, 
Michigan RO now has jurisdiction of the claim.  

The Veteran was scheduled for a Travel Board hearing in June 
2009, but he failed to report for this hearing and provided 
no explanation for his failure to report.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the Veteran's claim 
for a compensable disability rating for left-sided hydrocele 
and varicocele, and right epididymal cyst.  

The severity of a genitourinary system disability is 
evaluated pursuant to the criteria set forth at 38 C.F.R. §§ 
4.115a and 4.115b.  The Veteran's left-sided hydrocele and 
varicocele, and right epididymal cyst, have been rated under 
Diagnostic Code 7599, as chronic epididymo-orchitis under 
Diagnostic Code 7525, which requires the rating be for 
urinary tract infection.  See 38 C.F.R. § 4.115b (2008).

The Veteran was afforded a VA genitourinary examination in 
April 2007 to obtain an opinion as to the current severity of 
his left-sided hydrocele and varicocele, and right epididymal 
cyst.  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the Veteran's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Reexamination will be requested 
whenever VA determines that there is a need to verify either 
the continued existence or the current severity of a 
disability.  See 38 C.F.R. § 3.327(a) (2008).  Generally, 
reexaminations are required if it is likely that a disability 
has improved, if the evidence indicates that there has been a 
material change in a disability, or if the current rating may 
be incorrect.  Id.  The Veteran stated in his VA Form 9 
(substantive appeal), received in March 2009, that he had 
constant daytime and nighttime voiding problems which the 
examiner did not address in the VA genitourinary examination.  
The April 2007 examination did not address voiding 
dysfunction.  Because genitourinary disabilities may also be 
rated as voiding dysfunction, the Board concludes that a new 
VA examination must be conducted to determine the current 
severity of his left-sided hydrocele and varicocele, and 
right epididymal cyst.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records for the 
Veteran from November 2006 to the present 
related to his genitourinary disabilities.

2.  The RO/AMC should schedule the Veteran 
for a new VA genitourinary examination in 
order to determine the severity of his 
service-connected left-sided hydrocele and 
varicocele, and right epididymal cyst.  
The examiner should review pertinent 
documents in the Veteran's claims file in 
conjunction with the examination and note 
this has been accomplished in the 
examination report.  The examiner should 
address the following:

(a)  The examiner should obtain a complete 
history from the Veteran about his 
genitourinary disabilities.  

(b)  The examiner should discuss the 
nature and current severity of the 
Veteran's genitourinary disabilities, 
providing a thorough rationale for any 
conclusion/opinion reached.  

(c)  The examiner should evaluate the 
Veteran's genitourinary disabilities under 
the criteria for renal dysfunction, and 
determine whether the service-connected 
disorders result in albumin constant or 
recurring with hyaline and granular casts 
or red blood cells; or, transient or 
slight edema or hypertension at least 10 
percent disabling under diagnostic code 
7101 [Hypertensive vascular disease, with 
diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 
160 or more, or; minimum evaluation for an 
individual with a history of diastolic 
pressure predominantly 100 or more who 
requires continuous medication for 
control], as well as address the criteria 
for higher evaluations.

(d)  The examiner should evaluate the 
Veteran's genitourinary disabilities under 
the criteria for voiding dysfunction, and 
determine whether the service-connected 
disorders require the wearing of absorbent 
materials which must be changed less than 
2 times per day, as well as address the 
criteria for higher evaluations. 

(e)  The examiner should evaluate the 
Veteran's genitourinary disabilities under 
the criteria for urinary frequency, and 
determine whether the service-connected 
disorders result in daytime voiding 
interval between two and three hours, or; 
awakening to void two times per night, as 
well as address the criteria for higher 
evaluations.

(f)  The examiner should evaluate the 
Veteran's genitourinary disabilities under 
the criteria for obstructed voiding, and 
determine whether the service-connected 
disorders result in marked obstructive 
symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with 
any one or combination of the following: 
(1) post void residuals greater than 150 
cc.; (2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec); (3) 
recurrent urinary tract infections 
secondary to obstruction; or (4) stricture 
disease requiring periodic dilatation 
every 2 to 3 months, as well as address 
the criteria for higher evaluations.

(g)  The examiner should evaluate the 
Veteran's genitourinary disabilities under 
the criteria for urinary tract infection, 
and determine whether the service-
connected disorders require long-term drug 
therapy, 1-2 hospitalizations per year 
and/or require intermittent intensive 
management, as well as address the 
criteria for higher evaluations.

3.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for a compensable 
disability rating for left-sided hydrocele 
and varicocele, and right epididymal cyst, 
should be readjudicated.  If the claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran.  
After he has had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

